Citation Nr: 0117900	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  99-13 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peptic ulcer 
disease (PUD).


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active honorable service from December 1965 
to 14 December 1967.  He had additional service under 
dishonorable conditions from 15 December 1967 to October 1969 
which character of discharge bars his entitlement to VA 
benefits based on that period of service.

By decision of March 1985, the Board of Veterans Appeals 
(Board) denied service connection for PUD on the grounds that 
it was neither incurred in service nor could it be presumed 
to have been so incurred.  By decision of June 1988, the 
Board denied service connection for PUD on the grounds that 
new and material evidence had not been submitted to reopen 
the claim.  

This appeal originally arose from an April 1999 rating action 
that denied service connection for PUD on the grounds that 
new and material evidence had not been submitted to reopen 
the claim.  By decision of January 2000, the Board affirmed 
that denial on the same grounds.  In February 2000, the Vice 
Chairman of the Board denied the veteran's January 2000 
Motion for Reconsideration of the January 2000 Board decision 
under the provisions of 38 C.F.R. § 20.102(b) and Mayer v. 
Brown, 37 F. 3d 618 (Fed. Cir. 1994).

This case is currently before the Board pursuant to a March 
2001 Order of the U.S. Court of Appeals for Veterans Claims 
(Court) that vacated the January 2000 Board decision denying 
service connection for PUD, and remanded that issue to the 
Board for action consistent with the VA Acting General 
Counsel's earlier March 2001 Unopposed Motion for Remand.


REMAND

As noted in the abovementioned VA Acting General Counsel's 
Unopposed Motion for Remand, there has been a significant 
change in the law during the pendency of this appeal.  On 9 
November 2000, the President of the U.S. signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligation of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. 6 November 
2000) (per curiam Order), that had held that the VA cannot 
assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on and after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required pursuant to the VCAA, it would be prejudicial to the 
appellant if the Board was to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  In this regard, the 
Board notes that new 38 U.S.C.A. § 5103A(f), as added by the 
VCAA, provides that nothing in § 5103A (relating to the VA's 
duty to assist claimants) shall be construed to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured as described in 38 U.S.C.A. 
§ 5108.  Prior to the enactment of the VCAA, there was no 
duty to assist a claimant on a claim to reopen unless either 
the claim had first been reopened, and a well-grounded claim 
had been presented, or the assistance involved obtaining 
records that were in the VA's "constructive possession."  
See Dunn v. West, 11 Vet. App. 462 (1998).  At the same time, 
the Court had held that, where a claimant was attempting to 
reopen a claim, the VA had a duty under 38 U.S.C.A. § 5103(a) 
to inform him of the evidence necessary to complete the 
application.  Graves v. Brown, 8 Vet. App. 522, 525 (1996).  
It is unclear whether the VCAA "duty to notify" and "duty 
to assist" provisions are applicable at the time a 
determination is to be made as to whether new and material 
evidence has been submitted to reopen a claim, or whether 
they are only applicable to those cases in which the VA 
already has determined that new and material evidence has 
been submitted to reopen the claim.  As a result, the Board 
on           21 December 2000 requested an opinion from the 
VA General Counsel as to whether, or to what extent, the VCAA 
is applicable to claims to reopen based on the submission of 
new and material evidence, prior to a determination that new 
and material evidence has been submitted to reopen a claim.  
This request and question remain pending at this time. 

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  This case is REMANDED to the RO for 
the following action:

1. The RO must review the claims folder 
and ensure that any and all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
any applicable new notification 
requirements and development 
procedures contained in §§ 2 and 3 of 
the VCAA (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

2. The RO should review the claims folder 
and ensure that all reasonable efforts 
have been made to obtain copies of all 
pre-service and post-service records 
of private and VA medical treatment 
and evaluation of the veteran for 
abdominal complaints and PUD that have 
been specified by the veteran in the 
record.  This should include 
ascertaining from the veteran, through 
his representative, (a) whether he 
received any pre-service private 
medical treatment for the pre-service 
abdominal complaints he testified to 
at the October 1987 RO hearing, and 
(b) the name and address of the 
Lillington, North Carolina private 
physician he reported in January 2000 
as having treated him for abdominal 
complaints in 1972, and attempting to 
obtain copies of any such records.  
Where appropriate, the RO should 
develop information regarding the 
current addresses of private medical 
providers from years past, including 
ascertaining the successors in medical 
practice of providers who discontinued 
practice or are deceased and who might 
have custody of their medical records.  
Should additional development of the 
evidence be required, the veteran, 
through his representative, should be 
requested to sign and submit 
appropriate forms authorizing the 
release to the VA of all such private 
medical records.  All RO letters to 
the veteran and his representative, 
all RO letters requesting medical 
records, all records obtained, and all 
responses from the providers, 
including mail returned by the Post 
Office as undeliverable, should be 
associated with the claims folder.       

3. Following completion of the foregoing, 
the RO must determine, in the first 
instance, whether or not the 
development required by the VCAA 
includes affording the veteran a 
special VA gastrointestinal 
examination to determine the etiology 
of his current PUD, to include the 
provision of medical opinions, as 
appropriate, as to whether it was at 
least as likely as not that (a) any 
pre-service abdominal complaints 
represented the pre-service onset of 
PUD, and if so, whether any such pre-
service PUD increased in severity 
during his period of active honorable 
service, or (c) the veteran's 
inservice abdominal complaints were 
the early manifestations of the 
currently-diagnosed PUD. 

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


